Order, entered on September 9, 1960, denying the motion of defendant-appellant Wellisz and the cross motion of defendant-appellant Witenberg to dismiss the complaint for lack of prosecution, unanimously reversed, on the law, on the facts and in the exercise of discretion, with $20 costs and disbursements to the appellants, and the respective motions to dismiss the complaint for lack of prosecution are granted, with $10 costs, *461with leave to the plaintiff to move to vacate the dismissal upon proper papers, including an affidavit of merits. Concur-—Rabin, J. P., Yalente, McNally, Stevens and Eager, JJ.